Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                  DETAILED ACTION
1. Applicant’s election of species (Shigella and C. jejuni) in the reply filed on December 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
                                            Status of the Application
2. Claims 41, 45-49, 99-100 and 102 are considered along with the elected species, Shigella and C. jejuni and the elected SEQ ID Nos. 45-46 and 66-67. Claims 42, 91-98 and 101 are withdrawn from further consideration as being drawn to non-elected group.
                                                       Priority
3.   This application filed on March 11, 2020 is a DIV of US 14/650,512 filed on June 08, 2015 which is a 371 of PCT/US2013/073710 filed on December 06, 2013 which claims priority benefit to US 61/734,873 filed on December 07, 2012. 
                                                    Informalities
4. The following informalities are noted:
 (1) The instant claims recite C. jejuni and C. coli. Expanding the letter “C” at least for the first time that it appears in the claims is suggested.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.   The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41, 45-49, 99-100 and 102 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cunningham et al. (J. Clin. Microbiol., Vol. 48(8), p. 2929-2933, 2010) in view of Roy et al. (US 7,892,772), Wang et al. (US 2004/0029129) and Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, page 1757-1761, 1990).
Cunningham et al. teach a multiplex method of claim 41, 45-49, 99-100, 102, for detecting the presence or absence of at least two of Salmonella, Shigella, Campylobacter jejuni and Campylobacter coli in a sample comprising
(a) contacting the sample suspected of containing at least one of Salmonella, Shigella, Campylobacter jejuni and Campylobacter coli with a set of amplification oligomers for a fist target nucleic acid region and a second set of amplification oligomers for a second target nucleic acid region, wherein each of the first set and the second set has specificity for one of Salmonella, Shigella, Campylobacter jejuni and 
detecting the presence or absence of one or more amplification products using first and second detection probes specific for first and second target regions, wherein first and second detection probes comprise a detectable label, thereby determining the presence or absence of at least two of Salmonella, Shigella, Campylobacter jejuni and Campylobacter coli (see entire document, at least page 2929-2930, paragraphs under ‘materials and methods’ section and table 1).
With reference to claims 45-49, Cunningham et al. teach that each of the detection probes comprise a fluorescent label (see entire document, at least page 2929-2930, paragraphs under ‘materials and methods’ section and table 1).
However, Cunningham et al. did not specifically teach use of a first set of amplification oligomers of SEQ ID NO: 45 and 46 for the first target nucleic acid region (Shigella) and the second set of amplification oligomers (SEQ ID NO 66 and 67) for the second target nucleic acid region (Campylobacter Jejuni). 
Roy et al. teach a method for detecting target genes pathogens Roy et al. teach a shigella target nucleic acid comprising the sequences of SEQ ID NO: 45-46) (SEQ ID NO: 5 comprises the sequences of SEQ ID NO: 45 and 46, see the following sequence alignment).
For SEQ ID NO: 45
S-11-685-122B-5/c
; Sequence 5, Application US/11685122B
; Patent No. 7892772
; GENERAL INFORMATION
;  APPLICANT: INSTITUT PASTEUR
;  APPLICANT:Roy, Rohde John
;  APPLICANT:Joseph, Sansonetti Philippe
;  APPLICANT:Raoul, Parsot Claude Rene
;  TITLE OF INVENTION: USE OF THE CATALYTIC DOMAIN OF A FAMILY OF BACTERIAL E3 UBIQUITIN
;  TITLE OF INVENTION:LIGASE TO TARGET EUKARYOTIC PROTEINS FOR DEGRADATION BY THE
;  TITLE OF INVENTION:PROTEASOME
; SEQ ID NO 5
;  LENGTH: 1017
;  TYPE: DNA
;  ORGANISM: Shigella flexneri
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(1017)
;  OTHER INFORMATION: IpaH9.8 sequence encompassing catalytic domain (JRE 66)
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (1)..(1017)
US-11-685-122B-5

  Query Match             100.0%;  Score 18;  DB 20;  Length 1017;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCTTCCGTACGCTTCAGT 18
              ||||||||||||||||||
Db   785 GCTTCCGTACGCTTCAGT 768
For SEQ ID NO: 46
; SEQ ID NO 5
;  LENGTH: 1017
;  TYPE: DNA

;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(1017)
;  OTHER INFORMATION: IpaH9.8 sequence encompassing catalytic domain (JRE 66)
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (1)..(1017)
US-11-685-122B-5

  Query Match             100.0%;  Score 20;  DB 20;  Length 1017;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AATGCGTTTCTATGGCGTGT 20
              ||||||||||||||||||||
Db   642 AATGCGTTTCTATGGCGTGT 661
Wang et al, teach a method for detecting essential gene of microorganism and identifying bacterial strains using PCR amplification wherein Wang et al teach a  nucleic acid sequence that comprises Campylobacter jejuni sequence (SEQ ID NO: 18126) which comprises the primer sequences of SEQ ID NO. 66-67 as claimed (see entire document, at least para 0149, 0365, 1785-1788, see the following sequence alignment).
For SEQ ID NO: 66

US-10-282-122A-18126
; Sequence 18126, Application US/10282122A
; Publication No. US20040029129A1
; GENERAL INFORMATION:
;  APPLICANT: Wang, Liangsu
;  APPLICANT:  Zamudio, Carlos
;  APPLICANT:  Malone, Cheryl
;  APPLICANT:  Haselbeck, Robert
;  APPLICANT:  Ohlsen, Kari
;  APPLICANT:  Zyskind, Judith
;  APPLICANT:  Wall, Daniel
;  APPLICANT:  Trawick, John
;  APPLICANT:  Carr, Grant

;  APPLICANT:  Forsyth, R.
;  APPLICANT:  Xu, H.
;  TITLE OF INVENTION: Identification of Essential Genes in Microorganisms
;  FILE REFERENCE: ELITRA.034A

; SEQ ID NO 18126
;   LENGTH: 1245
;   TYPE: DNA
;   ORGANISM: Campylobacter jejuni
US-10-282-122A-18126

  Query Match             100.0%;  Score 22;  DB 8;  Length 1245;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TATGGTGGTTGTGAATTTGTTG 22
              ||||||||||||||||||||||
Db        178 TATGGTGGTTGTGAATTTGTTG 199


For SEQ ID NO: 67

; SEQ ID NO 18126
;   LENGTH: 1245
;   TYPE: DNA
;   ORGANISM: Campylobacter jejuni
US-10-282-122A-18126

  Query Match             100.0%;  Score 22;  DB 8;  Length 1245;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCATGACTTAAATCCATTCCTA 22
              ||||||||||||||||||||||
Db   356 CCATGACTTAAATCCATTCCTA 335
  Lowe et al. teach a method for designing primers and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made, to modify the method of detecting at least two bacteria as taught by Cunningham et al. with the known nucleic acid sequences of Shigella and Campylobacter jejuni as taught by Roy et al. and Wang et al. and a step of selecting primers from the known sequences to generate primers as taught by Lowe et al. to detect various bacterial species. To an ordinary person skilled in the art, at the time the invention was made, the sequences of bacterial genes is known as exemplified by Roy et al. and Wang et al. and as taught by Lowe et al. it is obvious to the ordinary person skilled in the art, generate primers from the known sequences. The ordinary person would have a reasonable expectation of success that such primers or primer pairs generated using the known sequences would result in detection of bacterial species because the claimed primers are functional equivalents of the sequences taught by Roy et al., and Wang et al. In addition, Lowe et al. explicitly taught that all primers designed for over 10 gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size (see page 1760, col. 2, paragraph 1). The ordinary artisan would have been motivated to generate a number of such primers and primer pairs from the known sequences for detection of bacterial species, such primers and primer pairs are considered functionally equivalent 
                                         Conclusion
 No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637